34 F.3d 1073
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Cheryl K. OLIVER, Plaintiff-Appellant,v.Donna E. SHALALA, Secretary of Health and Human Services,Defendant-Appellee.
No. 93-35918.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 3, 1994.*Decided Aug. 9, 1994.

Before:  WALLACE, Chief Judge, HUG and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Cheryl K. Oliver appeals the district court's decision affirming the decision of the Secretary of Health and Human Services (Secretary), denying her application for disability insurance benefits pursuant to Sections 216 and 223 of the Social Security Act.  The Secretary found that Oliver was not disabled and therefore was not entitled to disability insurance benefits under Title II of the Social Security Act, 42 U.S.C. Secs. 401-405 (Title II).  We have jurisdiction under 28 U.S.C. Sec. 1291.


3
We will not disturb the Secretary's decision to deny benefits if it is supported by substantial evidence and free of legal error.   Magallanes v. Bowen, 881 F.2d 747, 750 (9th Cir.1989).  We affirm for the reasons stated in the magistrate judge's well-reasoned report and recommendation adopted by the district court.

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because we affirm the district court's order, appellant's request for attorneys' fees pursuant to 42 U.S.C. Sec. 406(b) and the Equal Access to Justice Act, 28 U.S.C. Sec. 2412, is denied